 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATE DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     LORI BAKER,                            CASE NO. 8:19-cv-00707 DOC (ADSx)
12                                          Assigned to: Judge David O. Carter
13
                 Plaintiff,

14         vs.                              STIPULATED PROTECTIVE
                                            ORDER
15
     TARGET CORPORATION; DOES
16   I through XX inclusive; DOE
17   Companies I through XX, inclusive;     Trial Date: 06/23/2020
     and DOE Corporations I through
18
     XX, inclusive,
19
20               Defendants.
21
22   I.   PURPOSES AND LIMITATIONS
23        A.     Discovery in this action is likely to involve production of
24        confidential, proprietary, or private information for which special protection
25        from public disclosure and from use for any purpose other than prosecuting
26        this litigation may be warranted. Accordingly, the parties hereby stipulate
27        to and petition the Court to enter the following Stipulated Protective Order.
28        The parties acknowledge that this Order does not confer blanket protections

                                             -1-
                 ___________________________________________________________
                              STIPULATED PROTECTIVE ORDER
 1         on all disclosures or responses to discovery and that the protection it affords
 2         from public disclosure and use extends only to the limited information or
 3         items that are entitled to confidential treatment under the applicable legal
 4         principles. The parties further acknowledge, as set forth in Section XIII(C),
 5         below, that this Stipulated Protective Order does not entitle them to file
 6         confidential information under seal; Civil Local Rule 79-5 sets forth the
 7         procedures that must be followed and the standards that will be applied
 8         when a party seeks permission from the Court to file material under seal.
 9   II.   GOOD CAUSE STATEMENT
10         A.    There is good cause under FRCP Section 26(c), to order entry of this
11         Stipulated Protective Order because it is claimed by Defendant TARGET
12         CORPORATION (“TARGET”), that the Confidential Materials to be
13         produced to Plaintiff constitute or contain Defendant TARGET’S trade
14         secrets or other confidential research, development, store security and/or
15         other commercial or proprietary information and/or documents; including
16         information about employee training, quality control and complaint
17         handling procedures, store video surveillance video protocols and
18         procedures, incident investigation information and procedures, and other
19         confidential and/or proprietary information or documents. Accordingly, to
20         expedite the flow of information, to facilitate the prompt resolution of
21         disputes over confidentiality of discovery materials, to adequately protect
22         information the parties are entitled to keep confidential, to ensure that the
23         parties are permitted reasonable necessary uses of such material in
24         preparation for and in the conduct of trial, to address their handling at the
25         end of the litigation, and serve the ends of justice, a protective order for
26         such information is justified in this matter. It is the intent of the parties that
27         information will not be designated as confidential for tactical reasons and
28         that nothing be so designated without a good faith belief that it has been

                                             -2-
                 ___________________________________________________________
                             STIPULATED PROTECTIVE ORDER
 1          maintained in a confidential, non-public manner, and there is good cause
 2          why it should not be part of the public record of this case.
 3   III.   DEFINITIONS
 4          A.     Action: This pending federal law suit.
 5          B.     Challenging Party:      A Party or Non-Party that challenges the
 6          designation of information or items under this Order.
 7          C.     “CONFIDENTIAL” Information or Items: Information (regardless
 8          of how it is generated, stored or maintained) or tangible things that qualify
 9          for protection under Federal Rule of Civil Procedure 26(c), and as specified
10          above in the Good Cause Statement.
11          D.     Counsel: Outside Counsel of Record and House Counsel (as well as
12          their support staff).
13          E.     Designating Party: A Party or Non-Party that designates information
14          or items that it produces in disclosures or in responses to discovery as
15          “CONFIDENTIAL.”
16          F.     Disclosure or Discovery Material:          All items or information,
17          regardless of the medium or manner in which it is generated, stored, or
18          maintained (including, among other things, testimony, transcripts, and
19          tangible things), that are produced or generated in disclosures or responses
20          to discovery in this matter.
21          G.     Expert: A person with specialized knowledge or experience in a
22          matter pertinent to the litigation who has been retained by a Party or its
23          counsel to serve as an expert witness or as a consultant in this Action.
24          H.     House Counsel: Attorneys who are employees of a party to this
25          Action. House Counsel does not include Outside Counsel of Record or any
26          other outside counsel.
27          I.     Non-Party: Any natural person, partnership, corporation, association,
28          or other legal entity not named as a Party to this action.

                                              -3-
                  ___________________________________________________________
                              STIPULATED PROTECTIVE ORDER
 1         J.      Outside Counsel of Record: Attorneys who are not employees of a
 2         party to this Action but are retained to represent or advise a party to this
 3         Action and have appeared in this Action on behalf of that party or are
 4         affiliated with a law firm which has appeared on behalf of that party, and
 5         includes support staff.
 6         K.      Party:   Any party to this Action, including all of its officers,
 7         directors, employees, consultants, retained experts, and Outside Counsel of
 8         Record (and their support staffs).
 9         L.      Producing Party: A Party or Non-Party that produces Disclosure or
10         Discovery Material in this Action.
11         M.      Professional Vendors:    Persons or entities that provide litigation
12         support services (e.g., photocopying, videotaping, translating, preparing
13         exhibits or demonstrations, and organizing, storing, or retrieving data in any
14         form or medium) and their employees and subcontractors.
15         N.      Protected Material: Any Disclosure or Discovery Material that is
16         designated as “CONFIDENTIAL.”
17         O.      Receiving Party:    A Party that receives Disclosure or Discovery
18         Material from a Producing Party.
19   IV.   SCOPE
20         A.      The protections conferred by this Stipulation and Order cover not
21         only Protected Material (as defined above), but also (1) any information
22         copied or extracted from Protected Material; (2) all copies, excerpts,
23         summaries, or compilations of Protected Material; and (3) any testimony,
24         conversations, or presentations by Parties or their Counsel that might reveal
25         Protected Material.
26         B.      Any use of Protected Material at trial shall be governed by the orders
27         of the trial judge. This Order does not govern the use of Protected Material
28         at trial.

                                              -4-
                  ___________________________________________________________
                             STIPULATED PROTECTIVE ORDER
 1   V.    DURATION
 2         A.     Even after final disposition of this litigation, the confidentiality
 3         obligations imposed by this Order shall remain in effect until a Designating
 4         Party agrees otherwise in writing or a court order otherwise directs. Final
 5         disposition shall be deemed to be the later of (1) dismissal of all claims and
 6         defenses in this Action, with or without prejudice; and (2) final judgment
 7         herein after the completion and exhaustion of all appeals, rehearings,
 8         remands, trials, or reviews of this Action, including the time limits for filing
 9         any motions or applications for extension of time pursuant to applicable
10         law.
11   VI.   DESIGNATING PROTECTED MATERIAL
12         A.     Exercise of Restraint and Care in Designating Material for Protection
13                1.    Each Party or Non-Party that designates information or items
14                for protection under this Order must take care to limit any such
15                designation to specific material that qualifies under the appropriate
16                standards. The Designating Party must designate for protection only
17                those parts of material, documents, items, or oral or written
18                communications that qualify so that other portions of the material,
19                documents, items, or communications for which protection is not
20                warranted are not swept unjustifiably within the ambit of this Order.
21                2.    Mass, indiscriminate, or routinized designations are prohibited.
22                Designations that are shown to be clearly unjustified or that have
23                been made for an improper purpose (e.g., to unnecessarily encumber
24                the case development process or to impose unnecessary expenses and
25                burdens on other parties) may expose the Designating Party to
26                sanctions.
27                3.    If it comes to a Designating Party’s attention that information
28                or items that it designated for protection do not qualify for protection,

                                              -5-
                  ___________________________________________________________
                               STIPULATED PROTECTIVE ORDER
 1        that Designating Party must promptly notify all other Parties that it is
 2        withdrawing the inapplicable designation.
 3   B.   Manner and Timing of Designations
 4        1.    Except as otherwise provided in this Order (see, e.g., Section
 5        B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or
 6        Discovery Material that qualifies for protection under this Order must
 7        be clearly so designated before the material is disclosed or produced.
 8        2.    Designation in conformity with this Order requires the
 9        following:
10              a.      For information in documentary form (e.g., paper or
11              electronic documents, but excluding transcripts of depositions
12              or other pretrial or trial proceedings), that the Producing Party
13              affix    at   a   minimum,   the   legend   “CONFIDENTIAL”
14              (hereinafter “CONFIDENTIAL legend”), to each page that
15              contains protected material. If only a portion or portions of the
16              material on a page qualifies for protection, the Producing Party
17              also must clearly identify the protected portion(s) (e.g., by
18              making appropriate markings in the margins).
19              b.      A Party or Non-Party that makes original documents
20              available for inspection need not designate them for protection
21              until after the inspecting Party has indicated which documents
22              it would like copied and produced. During the inspection and
23              before the designation, all of the material made available for
24              inspection shall be deemed “CONFIDENTIAL.”              After the
25              inspecting Party has identified the documents it wants copied
26              and produced, the Producing Party must determine which
27              documents, or portions thereof, qualify for protection under
28              this Order. Then, before producing the specified documents,

                                      -6-
          ___________________________________________________________
                       STIPULATED PROTECTIVE ORDER
 1                    the Producing Party must affix the “CONFIDENTIAL legend”
 2                    to each page that contains Protected Material. If only a portion
 3                    or portions of the material on a page qualifies for protection,
 4                    the Producing Party also must clearly identify the protected
 5                    portion(s) (e.g., by making appropriate markings in the
 6                    margins).
 7                    c.     For testimony given in depositions, that the Designating
 8                    Party identify the Disclosure or Discovery Material on the
 9                    record, before the close of the deposition all protected
10                    testimony.
11                    d.     For information produced in form other than document
12                    and for any other tangible items, that the Producing Party affix
13                    in a prominent place on the exterior of the container or
14                    containers in which the information is stored the legend
15                    “CONFIDENTIAL.”          If only a portion or portions of the
16                    information warrants protection, the Producing Party, to the
17                    extent practicable, shall identify the protected portion(s).
18         C.   Inadvertent Failure to Designate
19              1.    If timely corrected, an inadvertent failure to designate qualified
20              information or items does not, standing alone, waive the Designating
21              Party’s right to secure protection under this Order for such material.
22              Upon timely correction of a designation, the Receiving Party must
23              make reasonable efforts to assure that the material is treated in
24              accordance with the provisions of this Order.
25   ///
26   ///
27   ///
28   ///

                                            -7-
                ___________________________________________________________
                           STIPULATED PROTECTIVE ORDER
 1   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2       A.    Timing of Challenges
 3             1.     Any party or Non-Party may challenge a designation of
 4             confidentiality at any time that is consistent with the Court’s
 5             Scheduling Order.
 6       B.    Meet and Confer
 7             1.     The Challenging Party shall initiate the dispute resolution
 8             process under Local Rule 37.1 et seq.
 9       C.    The burden of persuasion in any such challenge proceeding shall be
10       on the Designating Party. Frivolous challenges, and those made for an
11       improper purpose (e.g., to harass or impose unnecessary expenses and
12       burdens on other parties) may expose the Challenging Party to sanctions.
13       Unless the Designating Party has waived or withdrawn the confidentiality
14       designation, all parties shall continue to afford the material in question the
15       level of protection to which it is entitled under the Producing Party’s
16       designation until the Court rules on the challenge.
17   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
18       A.    Basic Principles
19             1.     A Receiving Party may use Protected Material that is disclosed
20             or produced by another Party or by a Non-Party in connection with
21             this Action only for prosecuting, defending, or attempting to settle
22             this Action. Such Protected Material may be disclosed only to the
23             categories of persons and under the conditions described in this
24             Order. When the Action has been terminated, a Receiving Party must
25             comply with the provisions of Section XIV below.
26             2.     Protected Material must be stored and maintained by a
27             Receiving Party at a location and in a secure manner that ensures that
28             access is limited to the persons authorized under this Order.

                                           -8-
               ___________________________________________________________
                          STIPULATED PROTECTIVE ORDER
 1   B.   Disclosure of “CONFIDENTIAL” Information or Items
 2        1.    Unless otherwise ordered by the Court or permitted in writing
 3        by the Designating Party, a Receiving Party may disclose any
 4        information or item designated “CONFIDENTIAL” only to:
 5              a.     The Receiving Party’s Outside Counsel of Record in this
 6              Action, as well as employees of said Outside Counsel of
 7              Record to whom it is reasonably necessary to disclose the
 8              information for this Action;
 9              b.     The officers, directors, and employees (including House
10              Counsel) of the Receiving Party to whom disclosure is
11              reasonably necessary for this Action;
12              c.     Experts (as defined in this Order) of the Receiving Party
13              to whom disclosure is reasonably necessary for this Action and
14              who have signed the “Acknowledgment and Agreement to Be
15              Bound” (Exhibit A);
16              d.     The Court and its personnel;
17              e.     Court reporters and their staff;
18              f.     Professional jury or trial consultants, mock jurors, and
19              Professional Vendors to whom disclosure is reasonably
20              necessary or this Action and who have signed the
21              “Acknowledgment and Agreement to be Bound” attached as
22              Exhibit A hereto;
23              g.     The author or recipient of a document containing the
24              information or a custodian or other person who otherwise
25              possessed or knew the information;
26              h.     During their depositions, witnesses, and attorneys for
27              witnesses, in the Action to whom disclosure is reasonably
28              necessary provided: (i) the deposing party requests that the

                                      -9-
          ___________________________________________________________
                     STIPULATED PROTECTIVE ORDER
 1                     witness sign the “Acknowledgment and Agreement to Be
 2                     Bound;” and (ii) they will not be permitted to keep any
 3                     confidential      information      unless     they      sign    the
 4                     “Acknowledgment and Agreement to Be Bound,” unless
 5                     otherwise agreed by the Designating Party or ordered by the
 6                     Court. Pages of transcribed deposition testimony or exhibits to
 7                     depositions that reveal Protected Material may be separately
 8                     bound by the court reporter and may not be disclosed to
 9                     anyone except as permitted under this Stipulated Protective
10                     Order; and
11                     i.       Any mediator or settlement officer, and their supporting
12                     personnel, mutually agreed upon by any of the parties engaged
13                     in settlement discussions.
14   IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED
15         PRODUCED IN OTHER LITIGATION
16         A.    If a Party is served with a subpoena or a court order issued in other
17         litigation that compels disclosure of any information or items designated in
18         this Action as “CONFIDENTIAL,” that Party must:
19               1.    Promptly notify in writing the Designating Party.              Such
20               notification shall include a copy of the subpoena or court order;
21               2.    Promptly notify in writing the party who caused the subpoena
22               or order to issue in the other litigation that some or all of the material
23               covered by the subpoena or order is subject to this Protective Order.
24               Such notification shall include a copy of this Stipulated Protective
25               Order; and
26               3.    Cooperate with respect to all reasonable procedures sought to
27               be pursued by the Designating Party whose Protected Material may
28               be affected.

                                             -10-
                 ___________________________________________________________
                            STIPULATED PROTECTIVE ORDER
 1        B.    If the Designating Party timely seeks a protective order, the Party
 2        served with the subpoena or court order shall not produce any information
 3        designated in this action as “CONFIDENTIAL” before a determination by
 4        the Court from which the subpoena or order issued, unless the Party has
 5        obtained the Designating Party’s permission. The Designating Party shall
 6        bear the burden and expense of seeking protection in that court of its
 7        confidential material and nothing in these provisions should be construed as
 8        authorizing or encouraging a Receiving Party in this Action to disobey a
 9        lawful directive from another court.
10   X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
11        PRODUCED IN THIS LITIGATION
12        A.    The terms of this Order are applicable to information produced by a
13        Non-Party in this Action and designated as “CONFIDENTIAL.” Such
14        information produced by Non-Parties in connection with this litigation is
15        protected by the remedies and relief provided by this Order. Nothing in
16        these provisions should be construed as prohibiting a Non-Party from
17        seeking additional protections.
18        B.    In the event that a Party is required, by a valid discovery request, to
19        produce a Non-Party’s confidential information in its possession, and the
20        Party is subject to an agreement with the Non-Party not to produce the Non-
21        Party’s confidential information, then the Party shall:
22              1.     Promptly notify in writing the Requesting Party and the Non-
23              Party that some or all of the information requested is subject to a
24              confidentiality agreement with a Non-Party;
25              2.     Promptly provide the Non-Party with a copy of the Stipulated
26              Protective Order in this Action, the relevant discovery request(s), and
27              a reasonably specific description of the information requested; and
28


                                            -11-
                ___________________________________________________________
                           STIPULATED PROTECTIVE ORDER
 1               3.     Make the information requested available for inspection by the
 2               Non-Party, if requested.
 3         C.    If the Non-Party fails to seek a protective order from this court within
 4         14 days of receiving the notice and accompanying information, the
 5         Receiving Party may produce the Non-Party’s confidential information
 6         responsive to the discovery request.       If the Non-Party timely seeks a
 7         protective order, the Receiving Party shall not produce any information in
 8         its possession or control that is subject to the confidentiality agreement with
 9         the Non-Party before a determination by the court. Absent a court order to
10         the contrary, the Non-Party shall bear the burden and expense of seeking
11         protection in this court of its Protected Material.
12   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13         A.    If a Receiving Party learns that, by inadvertence or otherwise, it has
14         disclosed Protected Material to any person or in any circumstance not
15         authorized under this Stipulated Protective Order, the Receiving Party must
16         immediately (1) notify in writing the Designating Party of the unauthorized
17         disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
18         Protected Material, (3) inform the person or persons to whom unauthorized
19         disclosures were made of all the terms of this Order, and (4) request such
20         person or persons to execute the “Acknowledgment and Agreement to be
21         Bound” that is attached hereto as Exhibit A.
22   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR
23         OTHERWISE PROTECTED MATERIAL
24         A.    When a Producing Party gives notice to Receiving Parties that certain
25         inadvertently produced material is subject to a claim of privilege or other
26         protection, the obligations of the Receiving Parties are those set forth in
27         Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended
28         to modify whatever procedure may be established in an e-discovery order

                                             -12-
                 ___________________________________________________________
                            STIPULATED PROTECTIVE ORDER
 1       that provides for production without prior privilege review. Pursuant to
 2       Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an
 3       agreement on the effect of disclosure of a communication or information
 4       covered by the attorney-client privilege or work product protection, the
 5       parties may incorporate their agreement in the Stipulated Protective Order
 6       submitted to the Court.
 7   XIII. MISCELLANEOUS
 8       A.    Right to Further Relief
 9             1.    Nothing in this Order abridges the right of any person to seek
10             its modification by the Court in the future.
11       B.    Right to Assert Other Objections
12             1.    By stipulating to the entry of this Protective Order, no Party
13             waives any right it otherwise would have to object to disclosing or
14             producing any information or item on any ground not addressed in
15             this Stipulated Protective Order. Similarly, no Party waives any right
16             to object on any ground to use in evidence of any of the material
17             covered by this Protective Order.
18       C.    Filing Protected Material
19             1.    A Party that seeks to file under seal any Protected Material
20             must comply with Civil Local Rule 79-5. Protected Material may
21             only be filed under seal pursuant to a court order authorizing the
22             sealing of the specific Protected Material at issue. If a Party's request
23             to file Protected Material under seal is denied by the Court, then the
24             Receiving Party may file the information in the public record unless
25             otherwise instructed by the Court.
26   XIV. FINAL DISPOSITION
27       A.    After the final disposition of this Action, as defined in Section V,
28       within sixty (60) days of a written request by the Designating Party, each

                                           -13-
               ___________________________________________________________
                          STIPULATED PROTECTIVE ORDER
 1        Receiving Party must return all Protected Material to the Producing Party or
 2        destroy such material. As used in this subdivision, “all Protected Material”
 3        includes all copies, abstracts, compilations, summaries, and any other
 4        format reproducing or capturing any of the Protected Material. Whether the
 5        Protected Material is returned or destroyed, the Receiving Party must
 6        submit a written certification to the Producing Party (and, if not the same
 7        person or entity, to the Designating Party) by the 60 day deadline that (1)
 8        identifies (by category, where appropriate) all the Protected Material that
 9        was returned or destroyed and (2) affirms that the Receiving Party has not
10        retained any copies, abstracts, compilations, summaries or any other format
11        reproducing or capturing any of the Protected Material. Notwithstanding
12        this provision, Counsel are entitled to retain an archival copy of all
13        pleadings, motion papers, trial, deposition, and hearing transcripts, legal
14        memoranda, correspondence, deposition and trial exhibits, expert reports,
15        attorney work product, and consultant and expert work product, even if
16        such materials contain Protected Material. Any such archival copies that
17        contain or constitute Protected Material remain subject to this Protective
18        Order as set forth in Section V.
19        B.    Any violation of this Order may be punished by any and all
20        appropriate measures including, without limitation, contempt proceedings
21        and/or monetary sanctions.
22   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
23   Dated: August 6, 2019          DIXON & DALEY
24                                        /s/ Justin P. Dixon
                                    By:
25                                      Justin P. Dixon, Esq.
26                                      10330 Pioneer Blvd., Suite 210
                                        Santa Fe Springs, CA 90670
27
                                        Email: justin@dixondaleylaw.com
28                                      T: (562) 946-3737 | F: (562) 946-3779
                                        Attorney for Plaintiff, Lori Baker
                                            -14-
                ___________________________________________________________
                             STIPULATED PROTECTIVE ORDER
 1   Dated: August 14, 2019        TRACHTMAN & TRACHTMAN, LLP
 2                                      /s/ Kevin L. Henderson
                                   By:________________________________
 3                                   Benjamin R. Trachtman
 4                                   Kevin L. Henderson
                                     19732 MacArthur Blvd., Suite 100
 5
                                     Irvine, CA 92612
 6                                   Email: btrachtman@trachtmanlaw.com
 7                                   Email: khenderson@trachtmanlaw.com
                                     Telephone: (949) 282-0100
 8                                   Facsimile: (949) 282-0111
 9                                   Attorneys for Defendant Target
                                     Corporation
10
11
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
12
13                                             /s/ Autumn D. Spaeth
     Dated: August 20, 2019
14                                        HONORABLE AUTUMN D. SPAETH
15
                                          United States Magistrate Judge

16
17
18
19
20
21
22
23
24
25
26
27
28


                                            -15-
                ___________________________________________________________
                           STIPULATED PROTECTIVE ORDER
 1                                        EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4           I,                              [print or type full name], of
 5                                    [print or type full address], declare under penalty
 6   of perjury that I have read in its entirety and understand the Stipulated Protective
 7   Order that was issue by the United States District Court for the Central District of
 8   California on [DATE] in the case of LORI BAKER v. TARGET
 9   CORPORATION, Case No. 8:19-cv-00707 DOC (ADSx). I agree to comply with
10   and to be bound by all the terms of this Stipulated Protective Order and I
11   understand and acknowledge that failure to so comply could expose me to
12   sanctions and punishment in the nature of contempt. I solemnly promise that I
13   will not disclose in any manner any information or item that is subject to this
14   Stipulated Protective Order to any person or entity except in strict compliance
15   with the provisions of this Order.
16           I further agree to submit to the jurisdiction of the United States District
17   Court for the Central District of California for the purpose of enforcing the terms
18   of this Stipulated Protective Order, even if such enforcement proceedings occur
19   after termination of this action. I hereby appoint
20   [print or type full name] of
21   [print or type full address and telephone number] as my California agent for
22   service of process in connection with this action or any proceedings related to
23   enforcement of this Stipulated Protective Order.
24   Date:
25   City and State where sworn and signed:
26   Printed Name:
27   Signature:
28


                                              -16-
                  ___________________________________________________________
                             STIPULATED PROTECTIVE ORDER
 1                                 PROOF OF SERVICE
 2                                      FRCP 5

 3          I, Lisa Peter, the undersigned, am over the age of 18 years and not a party to
     this action. I am employed with the law firm of Trachtman & Trachtman, LLP,
 4   whose address is 19732 MacArthur Blvd., Suite 100, Irvine, CA 92612.
 5
           On August 14, 2019, I served the interested parties in this action with the
 6
     following documents:
 7
 8                         STIPULATED PROTECTIVE ORDER
 9   as follows:
10
     [X ] BY ELECTRONIC TRANSMISSION:                justin@dixondaleylaw.com
11                                                  Attorney for Plaintiff
12   I caused such document to be electronically transmitted via United States
     District Court, Central District of California, which is then printed and
13
     maintained with the original documents in our office.
14
15
     []     BY MAIL: I deposited such envelope in the mail at Irvine, California. The
     envelope was mailed with postage thereon fully prepaid. I am “readily familiar”
16   with the firms’ practice of collection and processing correspondence for mailing.
     Under that practice it would be deposited with U.S. postal service on that same
17   day with postage thereon fully prepaid at Irvine, California in the ordinary course
     of business. I am aware that on motion of the party served, service is presumed
18   invalid if postal cancellation date or postage meter date is more than one day after
     date of deposit for mailing in affidavit.
19
     ( ) placing ( ) the original ( ) a true copy thereof enclosed in the sealed envelopes
20
     addressed as follows:
21
22   Justin P. Dixon, Esq.
     DIXON & DALEY, LLP
23   10330 Pioneer Blvd., Suite 210
24   Santa Fe Springs, CA 90670
     T: (562) 946-3737 | F: (562) 946-3779
25
     Attorneys for Plaintiff Lori Baker
26
27
28


                                               -17-
                   ___________________________________________________________
                              STIPULATED PROTECTIVE ORDER
 1          I declare under penalty of perjury under the laws of the State of California
 2   that the above is true and correct.
 3         Executed on August 14, 2019, at Irvine, California.
 4
                                                  /s/ Lisa Peter
 5
 6                                             Lisa Peter, Declarant
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -18-
                 ___________________________________________________________
                            STIPULATED PROTECTIVE ORDER
